Citation Nr: 1640613	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for mixed connective tissue disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Appellant had a period of active duty training with the Army National Guard (ANG) from August 1996 to January 1997, with subsequent service in the ANG until September 2004.  

This matter comes before the Board of Appellants' Appeals (Board) on appeal from a November 2010 rating decision of the VA RO.


FINDINGS OF FACT

1.  The Appellant had active duty training, active duty service, or federalized service with the ANG from August 1996 to January 1997.

2.  A mixed connective tissue disease did not have its onset, nor was it aggravated, during the Appellant's period of active duty training, active duty service, or federalized service in the ANG.


CONCLUSION OF LAW

Criteria for service connection for a mixed connective tissue disease have not been met.  38 U.S.C.A. §§ 101(2), (22)(A), (24) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Appellant has been provided with all appropriate notification.  The Appellant has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Appellant with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  More specifically, the Board finds that the RO undertook all appropriate efforts to obtain relevant records and confirm the dates of the Appellant's ANG service.  

The Appellant has claimed that she received treatment for the symptoms of a mixed connective tissue disease in 1999.  The RO made a number of attempts to obtain such records from the appropriate repositories, and in September 2012, it informed the Appellant of the attempts that it had made, and that such attempts were unsuccessful at locating the Appellant's 1999 medical records.  Under the circumstances, the Board finds that the RO undertook all appropriate efforts to obtain a full copy of the Appellant's medical records.

To the extent that service treatment records or personnel records have not been associated with the Appellant's file, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Appellant's service treatment or personnel records would be futile.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The evidence of record in this case does not demonstrate, nor does the Appellant allege, that she incurred an acquired psychiatric disability during a period of active duty, ACDUTRA, or federalized service.  Without such a suggestion, there is simply no basis for service connection to be awarded as there is no allegation of any disability or disease onsetting during active duty or active duty for training and no evidence of a disability onsetting during inactive duty for training.  As such, VA's duty to provide an examination with an opinion is not triggered.   See Waters, 601 F.3d 1274. 

The Appellant has not been provided with a medical examination in this case because there is no reasonable possibility that such an examination would elicit evidence relevant to the claim.  As discussed in further detail below, 
The Appellant declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

As distinct from a military reservist, a member of the National Guard may be called to duty by the governor of her state.  To this end, members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the state militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans' benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into federal service by the President of the United States, see 10 U.S.C.A § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, 505. 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  The term "active military, naval, or air service" includes active duty, any period of active duty training (ACDUTRA) during which the veteran was disabled or died from an injury or disease incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  In this case, the Appellant's claim of entitlement to service connection cannot be based on any period of INACDUTRA, because her claimed disability is a disease, rather than an injury. 

Turning to the facts in this case, the Appellant's personnel records indicate that she had a period of ACDUTRA or active duty service from August 1996 to January 1997.  The Appellant's personnel records show no other periods of ACDUTRA service, active duty service, or federalized duty.  

The Appellant does not claim that her disability is related to this confirmed period of active duty training.  Instead, the Appellant claims that she first noticed the symptoms of a mixed connective tissue disorder during a April 24, 1999, to May 8, 1999, temporary duty assignment in Central America, and that such symptoms continued until her ultimate diagnosis with lupus erythematosus in 2003.  The record does not indicate that this period of temporary duty was ACDUTRA service, active duty service, or federalized duty, and the Appellant therefore does not meet the basic eligibility for service connection based on this period of duty.  Looking at an Army National Guard retirement points history statement, it nots that from April 1998 to April 2000, no active duty points were awarded.  Only inactive duty for training points were awarded during this time.

Even if the Board were to find, however, that basic eligibility for this period of duty were met, the weight of the evidence does not otherwise support a finding that the Appellant's current disability relates to this period of duty.  In a March 2001 Report of Medical examination, the Appellant's systems were all noted to be normal, with the exception of a scar.  In a March 2001 Report of Medical History, the Appellant indicated that she had experienced a recent weight gain, but she denied having experienced any other symptoms, such as vision complaints, orthopedic complaints, or muscle complaints.  The Board finds it to be unlikely that the Appellant would have failed to report any symptoms of a connective tissue disorder had she been experiencing them at that time.  

Furthermore, in July 2003, the Appellant complained of experiencing ongoing, intermittent joint pain for the last three years, specifically relating the beginning of her symptoms with a 2000 pregnancy.  Thus, the medical record shows that the Appellant, when first seeking treatment for her disability, associated her symptoms with a 2000 pregnancy, rather than with a 14-day assignment to Central America that occurred in 1999.  The Board finds that the statements that the Appellant made to clinicians in 2003 are of greater probative value than her more recent assertions that she began experiencing symptoms in 1999.  The Appellant had every reason to accurately report the duration of her symptoms to clinicians when seeking treatment, and her memory of the duration of her symptoms was likely more accurate at that time than it is now.  

In sum, the weight of the evidence of record does not support a finding that the Appellant incurred a mixed connective tissue disease during a period of active duty, ACDUTRA, or federalized service with the National Guard, and the claim is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for mixed connective tissue disease is denied.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Appellants Affairs


